Freedman v Freedman (2022 NY Slip Op 02060)





Freedman v Freedman


2022 NY Slip Op 02060


Decided on March 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 24, 2022

Before: Gische, J.P., Mazzarelli, Friedman, González, Mendez, JJ. 


Index No. 365340/20 Appeal No. 15576 Case No. 2021-04414 

[*1]Jamie Freedman, Plaintiff-Appellant,
vIlana Levy Freedman, Defendant-Respondent.


Chemtob Moss Forman & Beyda, LLP, New York (Thomas M. Kretchmar of counsel), for appellant.
Cohen Clair Lans Greifer Thorpe & Rottenstreich LLP, White Plains (Mitchell P. Lieberman of counsel), for respondent.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered November 8, 2021, which to the extent appealed from as limited by the briefs, denied plaintiff husband's motion for an order directing defendant wife to return the parties' children to New York pending resolution of custody and related issues, unanimously affirmed, without costs.
In light of the COVID-19 pandemic, the parties and their children left the marital home in Manhattan to reside with the wife's family in Westport, Connecticut. The parties dispute whether the relocation was intended to be temporary. The husband later returned to Manhattan, leaving the wife and children in Westport. New York was determined to be the children's home state and the proper venue for the divorce action. The husband moved to compel the wife to return the children to New York. Supreme Court denied the motion and scheduled a custody hearing.
We decline to disturb Supreme Court's order which maintained the status quo pending a hearing on, and resolution of, custody and related issues (see e.g. Abbott v Abbott, 96 AD3d 887 [2d Dept 2012]; Goodwin v Goodwin, 173 AD2d 769 [2d Dept 1991]; Matter of Williams v Jenkins, 167 AD3d 758 [2d Dept 2018]; cf. Gottlieb v Gottlieb, 103 AD3d 593 [1st Dept 2013]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 24, 2022